Citation Nr: 1118845	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for callouses of the feet.  

2.  Entitlement to service connection for a left knee disorder, diagnosed as a tear to the medial collateral ligament (MCL), radial tear to the medial meniscus and mild degenerative arthritis.  

3.  Entitlement to service connection for cold injury residuals.  

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in July 1992 after approximately 22 years of active duty service.  

This matter is on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in February 2010 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Callouses on the feet were not shown during active duty service or many years thereafter, and are unrelated to service.

2.  A left knee disorder was not shown during active duty or for many years thereafter, is unrelated to service, and cannot be presumed to be related to service.

3.  Cold injury residuals were not shown during active duty and are not currently shown.  

4.  Migraine headaches are presumed to be related to service.  


CONCLUSIONS OF LAW

1.  Callouses on the feet are not related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2. A left knee disorder, diagnosed as a tear to the MCL, radial tear to the medial meniscus and mild degenerative arthritis, is not related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  Cold injury residuals are not related to active duty and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Migraine headaches are presumed related to active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  VA has also acquired the post-service treatment records for the treatment he has received from military facilities.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Additionally, in December 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the December 2009 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of the Veteran's cold injury residuals, and what treatment he receives for it (T. at 4), as well as how he injured his left knee while in service (T. at 8) and the treatment he has received since that time (T. at 10).  He also provided testimony as to the symptoms related to his calluses (T. at 18-20), and the symptoms associated with his headaches (T. at 22).   

Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA opinions with respect to the issues on appeal were obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the Veteran's service treatment records, his post-service treatment at military hospitals, and the Veteran's own statements.  Moreover, a complete rationale was provided for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in February 2010 for further development.  Specifically, the Board instructed the RO to obtain any treatment records from the Eisenhower Army Medical Center since 2006, and to schedule the Veteran for a VA examination.  

The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, per the Board's direction, the RO acquired the Veteran's treatment records from the Eisenhower Army Medical Center in April 2010.  Moreover, the Veteran was provided VA examinations for all of the issues on appeal in June 2010 which, as was discussed above, the Board finds adequate for adjudication purposes.  
Accordingly, the Board finds that the Board's February 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with regard to the Veteran's claim for entitlement to service connection for migraines, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Furthermore, disorders such as arthritis and any neurological disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran retired from the Army in July 1992 with over 22 years of active duty service as a medic with an airborne division.  He is already service-connected for injuries to his spine and right shoulder following an operational accident where his parachute failed to open properly.  The current issues on appeal relate include claims for entitlement to service connection for a left knee disorder, migraines, callouses of the feet and cold injury residuals.  He has asserted that these disorders are attributable to either the above mentioned accident, or to injuries incurred during basic training.  


Left Knee Disorder, Callouses on the Feet and Cold Injury Residuals

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a left knee disorder, callouses on the feet or cold injury residuals, or any symptoms reasonably attributed thereto.  Importantly, at the time of his retirement physical examination in May 1992, there were no disorders related to the knees, feet or extremities observed by the examining physician.  Moreover, the Veteran did not assert that any of these disorders existed.  Therefore, a left knee disorder, callouses to the feet or cold injury residuals were not noted during service.  

Next, the post-service evidence does not reflect the presence of any of these disorders for many years after service discharge.  Specifically, a left knee disorder was not identified in the record until a VA treatment note in September 2004, where the Veteran stated that he had experienced knee and foot pain, but was not experiencing these disorders currently.  

The first actual clinically observed left knee disorder was not until May 2009 where a physician observed pain and crepitus was upon motion.  An MRI of the left knee one month later indicated a proximal MCL tear, medial patellofemoral ligament sprain and a radial tear of the posterior horn of the medial meniscus.  The first observation of calluses was until March 2006, where they were noted on the plantar aspects of both feet with several fissures causing pain.  

In any event, even if the Board were to assume that the VA treatment note from September 2004 represents the earliest post-service manifestation either of these disorders, this is still over 12 years after he left active duty.  Moreover, as was mentioned above, neither disorder was observed at his retirement physical in 1992.  Therefore, a continuity of symptoms for a left knee disorder or calluses on the feet has not been established based on the clinical evidence.  Moreover, as left knee symptoms were not evidence in the record within one year of his retirement, service connection for a left knee disorder is not established on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms related to his feet and left knee.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Calluses on the feet are one such disorder, as it is a disorder that may be diagnosed by its unique and readily identifiable features.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Moreover, as a former medic, the Veteran is competent to a certain extent to provide evidence that requires medical knowledge, because he has the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is also competent to state that he experienced knee pain/symptomatology following his parachute accident.  However, the Board notes that many aspects of his knee disorder could not have been identified except through radiographic evidence, which was not present in the record prior to 2009.  

Additionally, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service is competent, as it did in its February 2010 Remand, it is not found credible.  A similar finding is made with regard to the lay statements received from the Veteran's fellow service members, wherein both individuals state that they observed the Veteran having problems with his knees in service and post-service.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, as was discussed above, the Veteran made no complaints of a left knee disorder or callouses to his feet for over 12 years after he left active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the Board notes that the Veteran submitted a claim for benefits in January 2003 related to his low back and right shoulder disabilities caused by the parachuting accident.  However, while he asserts that his left knee was injured during that same accident, he never mentioned knee symptoms at any point during the 2003 claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Finally, a treatment note in June 2009 suggests that his knee injury was due to a post-service accident many years after he retired. 

Additionally, regarding the calluses on his feet, the Veteran specifically stated that they began during basic training.  However, there are no complaints of, or treatment for, callouses during the next 22 years of active duty service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Thus, the Board has weighed the Veteran's statements, as well as his fellow service members, as to continuity of symptomatology against his failure to seek treatment for his left knee or feet in service or for many years following service, and despite pursuing claims for other disorders in the meantime, and finds their recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's left knee disorder or callouses on his feet to active duty, despite his contentions to the contrary.    

The record includes a June 2006 statement from Army physician.  After reviewing some of the Veteran's outpatient records, and in consideration of the Veteran's report of injuring his knee in a parachute accident, the physician stated that it was "possible" that the jump caused his current back disorder.  The speculative nature of this opinion significantly diminishes its probative value.  See Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

To that end, the Board places significant probative value on two June 2010 VA examinations undertaken specifically to address these issues on appeal.  At that time, the Veteran reported that he hurt his left knee, along with his back and shoulder, during his parachute mishap while on active duty.  He also attributed the callouses on his feet to the boots he wore beginning while in basic training.  

After a physical examination of the Veteran's left knee, the examiner diagnosed mild degenerative arthritis.  However, in consideration of the complete record as well as the Veteran's personal history of an in-service injury, the examiner opined that it was less likely than not that the Veteran's left knee arthritis was related to service.  In providing this opinion, the examiner reflected that the service treatment records did not identify any disorder to the left knee while on active duty or for many years thereafter.  

At a second examination that same month, a separate VA examiner examined the Veteran's feet, to include radiographic imaging, and diagnosed mild to moderate localized plantar skin thickening with superficial skin fissuring.  However, this examiner determined that it could not be logically concluded that a relationship exists between military service and his post-service callouses.  In making this determination, the examiner noted that there were no complaints of callouses in the service treatment records or for "over a decade beyond military service."  Of note, the June 2006 statement from the above mentioned Army physician also noted that he could find no documentation of callouses until 2005.

The Board finds that both examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value, and service connection is not warranted for either disorder based on the clinical evidence.

Next, regarding the Veteran's cold injury residuals, the Veteran's service treatment records did not indicate treatment or complaints of cold injury residuals while on active duty.  Moreover, the evidence since he left active duty also does not indicate symptoms of this disorder.  Specifically, as was noted by a VA examiner in June 2010, the "service medical records, indeed the entire claims file, offer no medical documentation of such a condition."  Additionally, the physical examination of the Veteran's hands was normal, and a current EMG of the upper extremities was also normal.  

Thus, there is no competent evidence of cold injury residuals at any time either during or since service.  Moreover, assertion of a disability alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection is also not warranted for cold injury residuals based on the clinical evidence, which fail to demonstrate any underlying disability at any time during the appeals process.  Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (1997) (a currently existing disability is required to establish service connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is not appropriate without evidence of a presently existing disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (Veteran who at the time of filing the claim had a current disability that subsequently resolved during the adjudication process nevertheless has a "current disability" within the meaning of the service connection requirements) 

With regard to all three claims, the Board has also considered the statements made by the Veteran relating his left knee disorder, callouses or cold injury residuals to his active service.  In this regard, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d at 1377).

In this case, since the Veteran has training as an Army medic, the Board will presume that he is competent to testify as to the nature or etiology of any of these disorders.  However, for the reasons mentioned previously, the Board has also determined his statements lack credibility, and are accordingly given minimal probative value.  Specifically, as was noted above, the Veteran failed to mention any of these disorders for over 12 years since he left active duty service, despite the fact that he submitted a claim for benefits in January 2003.

On the other hand, such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to these clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a left knee disorder, callouses on the feet or for cold injury residuals, and there is no doubt to be otherwise resolved.  As such, these appeals are denied.

Migraines

With regard to the Veteran's claim for migraines, the Board determines that the evidence is at least in equipoise, and that service connection should be granted.  Specifically, unlike the other claimed disorders on appeal, a history of intermittent migraines was recorded on his retirement physical examination in May 1992, although it was also noted that he did not take any medication for this disorder.  

The Board recognizes that the first noted complaints of migraine headaches in the post-service treatment records was not until March 2006, which is approximately 14 years after he left active duty.  Thus, the competent evidence does not indicate that he has experienced continuous symptoms related to this disorder.  However, the Board construes migraine headaches as a disorder that is chronic in nature, and his current complaints may be related to the disorder observed in 1992.  

Specifically, the available medical literature states that migraines cannot be cured, but only controlled, and thus infers that the symptoms observed during active duty must still persist.  Moreover, as this same literature specifically characterizes migraines as a neurological disorder, it should be subject to the presumptions under 38 C.F.R. § 3.307 and 3.309, as described previously.  See, e.g., Mark H. Beers, M.D., et al., The MERCK Manual, Sec. 16, Ch. 216 (18th ed. 2006).  

In addition to the available medical literature, the Veteran underwent a VA examination for this disorder in June 2010.  There, the examiner noted that that the Veteran's description of his headaches was consistent with migraines, leading the examiner to state that it was "logical to conclude that the headaches are related to service."  



Therefore, given the inherently chronic nature of migraines, as indicated by both the available medical literature and the VA examiner's statements, the Board determines that the issue is at least in equipoise, and entitlement to service connection for the Veteran's migraines should be granted.  


ORDER

Service connection for callouses is denied.  

Service connection for a left knee disorder, diagnosed as a tear to the MCL, radial tear to the medial meniscus and mild degenerative arthritis is denied.  
 
Service connection for cold injury residuals is denied.  

Service connection for migraine headaches is granted.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


